Citation Nr: 1726177	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO. 12-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus with bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1990 to March 1994. This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the Veteran's claim for service connection for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral ankle disability during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). On April 13, 2017 the Veteran's representative requested a copy of the Veteran's entire claim file, which was provided to him via a compact disk (CD) on April 20, 2017. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in January 2015, the Board remanded the bilateral ankle disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection - Bilateral Ankle Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a bilateral ankle disability. The evidence shows that the Veteran does not have a current bilateral ankle disability. For example, the Veteran underwent a VA examination in April 2016, and the examiner thoroughly physically examined the Veteran's ankles and concluded that the Veteran did not have a current diagnosis of a bilateral ankle disability. X-rays of his right and left ankles taken at that time were both normal. 

The Veteran had been examined in November 2009, and the examiner concluded, "Unremarkable clinical and radiographic examination of both ankles."  This examiner had been asked to provide a medical opinion as to whether the Veteran's bilateral ankle pain had been caused or aggravated by the service-connected pes planus with bilateral plantar fasciitis and the examiner was unable to provide an opinion without speculation.  However, this does not reduce the probative value of the examiner's conclusion that following a thorough examination of the Veteran's right and left ankles that the evidence did not establish a current bilateral ankle disability. 

The Veteran has contended that he received treatment from the Coliseum Northside Medical Center for his ankles; however, records from this facility do not show diagnosis of or treatment for a right and/or left ankle disability.

Although the Veteran claims that his ankle pain is a current disability and related to his service-connected pes planus with bilateral plantar fasciitis, he is not competent to provide a diagnosis of a current disability due to disease or injury. Of record are two medical professionals' conclusions that there is no current bilateral ankle disability after both thoroughly examined both of the Veteran's ankles. Thus, to the extent that the Veteran is competent to describe pain in his ankles, his conclusion that he has current right and left ankle disabilities is outweighed by the two medical professionals' conclusions that there is no current disability. 

The Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Symptoms, such as bilateral ankle pain, without underlying disease or injury, cannot meet the regulatory requirement for the existence of a current bilateral ankle disability.  Pain, in and of itself, is not a disability for which service connection can be granted without an underlying disease or injury causing that pain. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Because bilateral ankle pain is not a current disability for which service connection may be granted, and there is no diagnosis of a current bilateral ankle disability due to disease or injury, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus with bilateral plantar fasciitis is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


